    Case 1:19-cv-00660-MKB-SMG Document 99 Filed 09/03/20 Page 1 of 3 PageID #: 914




(212) 373-3118

(212) 492-0118

lelynch@paulweiss.com




           September 3, 2020




           VIA ECF
           Honorable Margo K. Brodie
           United States District Court
           Eastern District of New York
           225 Cadman Plaza East
           Brooklyn, New York 11201

           Re: Federal Defenders of New York, Inc. v. Federal Bureau of Prisons, et al., No. 19-cv-
           00660 (E.D.N.Y.)

           Dear Judge Brodie:

                           I write to update the Court on the parties’ ongoing efforts to address
           several of the important issues raised in this litigation through mediation.

           I.     Background

                           I have continued to receive call and videoconference log data from both
           parties. I continue to have active discussions with the Federal Defenders, Inc. and their
Case 1:19-cv-00660-MKB-SMG Document 99 Filed 09/03/20 Page 2 of 3 PageID #: 915


                                                                                                        2

     counsel and the government and representatives of the Metropolitan Detention Center
     (“MDC”) and Metropolitan Correctional Center (“MCC”). 1

                    My communications with the Federal Defenders and the government
     focused on the following topics:

                       1.      The current status of in-person legal visitation at both institutions.

                     2.     The execution of the current protocol for scheduling and placing
     attorney-client phone calls at the MDC and the MCC.

                       3.      The parameters of the completed site visits at the MDC and MCC.

     II.       Telephonic Contact

                     The parties continue to schedule and facilitate legal phone calls under the
     Court Protocol for Attorney Calls and Teleconference Hearings. Pursuant to the
     Protocol, attorney-client calls were scheduled by Federal Defenders for afternoon slots of
     one-half hour each from 12pm to 3pm at the MDC and 1 to 3:30 pm at the MCC. As
     Your Honor is aware, the parties have also made efforts to expand legal call hours
     beyond the times provided in the Protocol. See ECF Nos. 70 & 76.

               A.      MCC

                    According to the information I have from MCC, MCC scheduled 86 calls
     between August 27 to September 2, 2020. 80 calls were completed and six were not
     completed for unknown reasons. We are working with the institution to obtain more
     information about these calls. Federal Defenders did not report that there were any calls
     that have been pending for longer than 48 hours.

               B.      MDC

                     Data on calls scheduled at MDC was compiled this week, but technical
     issues prevented it from being transmitted to the mediation team in time for inclusion in
     this report. I will file a supplemental report with that data.

     III.      Videoconferencing

               A.      MCC

                     According to MCC records, there were 20 videoconferences scheduled to
     take place between August 27 to September 2, 2020. 13 were completed as scheduled,
     one was rescheduled, and six were not completed for unknown reasons. We are working
     with the institution to obtain more information about these VTCs. Federal Defenders did


     1
            I held a joint mediation call with the parties and another separate call with the
            government team on September 2, 2020.
Case 1:19-cv-00660-MKB-SMG Document 99 Filed 09/03/20 Page 3 of 3 PageID #: 916


                                                                                                 3

     not report that there were any VTC requests that have been pending for longer than 48
     hours. Additionally, Federal Defenders report some technical issues this week.

            B.      MDC

                     Data on VTCs scheduled at MDC was compiled this week, but technical
     issues prevented it from being transmitted to the mediation team in time for inclusion in
     this report. I will file a supplemental report with that data.

     IV.    Site Visits

                      In-person legal visits at the MDC are currently scheduled to resume next
     Thursday September 10. The MDC has advised that counsel should request a legal visit
     through a designated email address and submit requests 72 hours in advance, although
     they will strive to accommodate later, urgent requests as well. The MDC has also
     committed to maintaining the current schedule of telephone and VTC access during the
     first few weeks of in-person visiting. As was discussed at the status conference of
     August 21 the MDC began providing in-person visits on a limited basis the week of
     August. Those initial in-person visits generated press attention and led to discussion
     among the parties during the mediation process. Both parties have expressed their views
     in their Status Reports and in our mediation call. Both sides are in agreement on the need
     for continued communication to prevent future such issues. I will work to facilitate that
     communication through the mediation process. In addition the parties continue to discuss
     the remaining open issues from the MDC site visit.

                    A site visit to the MCC was held earlier today. Present were Mr. Hecker,
     Ms. Vondornum, Mr. Ricco, Ms. McFarland, Mr. Oestericher, Mr. Finzi and Mr.
     Nasser. The group was able to visit and view the arrangements in the main visiting area
     and a smaller group was able to visit and view the arrangements in the SHU. Plaintiffs
     have provided a summary of issues discussed and open questions to the mediation team
     and the government. I will work with the parties to have discussion on those open
     issues.

                                            Respectfully,


                                                 /s/ Loretta E. Lynch
                                            Loretta E. Lynch


     cc:    Sean Hecker, Kaplan, Hecker & Fink
            Seth D. Eichenholtz, U.S. Attorney’s Office (E.D.N.Y.)
            Sean Greene, U.S. Attorney’s Office (E.D.N.Y.)
            Matthew J. Modafferi, U.S. Attorney’s Office (E.D.N.Y.)
            Jeffrey Oestericher, U.S. Attorney’s Office (S.D.N.Y.)
            David Jones, U.S. Attorney’s Office (S.D.N.Y.)
